UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-4454 INTERDYNE COMPANY (Exact name of registrant as specified in its charter) California 95-2563023 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 26 Briarwood Irvine, CA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(805)322-3883 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, no par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo x Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated Filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes xNo o Total revenues for registrants fiscal year ended June 30, 2010 were zero. The aggregate market value of voting Common Stock held by non-affiliates of the Registration on August 31, 2010 was $70,999.71. As of August 31, 2010, there were 39,999,942 shares of Common Stock, no par value, issued and outstanding. Transfer Agent for the Company is: OTR Inc., 1roadway, Suite 1550, Portland, OR 97204-1143, Tel: 503-225-0375. PART I ITEM 1. BUSINESS The Company is currently dormant and is looking for new opportunities. ITEM 2. PROPERTIES The Company uses the home office of an officer at 2 Flagstone Apt 425, Irvine, CA 92606, and was charged management fees by the officer of $6,000 per annum during fiscal years 2010 and 2009 for the use of the home office and for providing accounting and other services. ITEM 3. LEGAL PROCEEDINGS The Company is not a party to any pending legal proceedings and no such proceedings are known to be contemplated. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS No matter was submitted to a vote of security holders of the Company during the fiscal year 2010. PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS The following table sets forth the range of low and high bid prices for the Company's common stock, for each fiscal quarter commencing July 1, 2007 and ending June 30, 2010.The prices for year ended June 30, 2010 were extracted from the Google Finance website.Such quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and do not necessarily represent actual transactions. 2007 Quarter ended September 30 $ $ Quarter ended December 31 $ $ 2008 Quarter ended March 31 $ $ Quarter ended June 30 $ $ Quarter ended September 30 $ $ Quarter ended December 31 $ $ 2009 Quarter ended March 31 $ $ Quarter ended June 30 $ $ Quarter ended September 30 $ $ Quarter ended December 31 $ $ 2010 Quarter ended March 31 $ $ Quarter ended June 30 $ $ As of August 31, 2010, both the high and low bid prices for the Company's Common Stock were $0.005 and $0.005 respectively. There were approximately 1,625 record owners of such Common Stock. To management's knowledge, the Company has never paid dividends on its common stock. The Company does not intend to pay dividends in the foreseeable future. ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS The following discussion should be read in conjunction with the Company’s financial statements. The Company is currently dormant. Between October 8, 1990 and June 30, 1991, the Company made advances to Acculogic, Inc., an affiliate, totaling $395,000. At June 30, 2010, the outstanding balance including interest totaled $246,028. The advances bear interest of 8.5% per annum for the years ended June 30, 2010 and 2009. Interest earned from the affiliate were $21,694 and $22,213 for the years ended June 30, 2010 and 2009, respectively. The cash needs of the Company will be funded by collections from amounts due from its affiliates. (See paragraph on Certain Relationships and Related Transactions in Item 12) Employees The Company presently has no employees and is managed by the two incumbent directors: Sun Tze Whang, Chairman of the Board and Chief Executive Officer, and Kit Heng Tan, Chief Financial Officer/Principal Accounting Officer and Secretary.Kit Heng Tan charged the Company the sum of $6,000 per annum for fiscal years 2010 and 2009 for providing accounting and other services and also for the use of his home office. None of the Company's employees are currently represented by any labor union. ITEM 7. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The audited financial statements as of June 30, 2010 and June 30, 2009 and for the years then ended are set forth on the following pages. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders ofInterdyne Company: We have audited the accompanying balance sheets of Interdyne Company (the "Company") as of June 30, 2010 and 2009 and the related statements of income, accumulated deficit, and cash flows for the years ended June 30, 2010 and 2009. These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company at June 30, 2010 and 2009 and the results of their operations and their cash flows for the years ended June 30, 2010 and 2009 in conformity with U.S. generally accepted accounting principles. s/s Farber Hass Hurley LLP September 7, 2010 Camarillo, California INTERDYNE COMPANY BALANCE SHEET JUNE 30, 2 ASSETS CURRENT ASSETS: Cash $ $ Due from affiliate Total current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accrued professional fees $ $ Accrued management fees to related party Other accrued expenses Total current liabilities STOCKHOLDERS' EQUITY: Preferred stock, no par value; authorized 50,000,000 shares; no shares outstanding Common stock, no par value; 100,000,000 shares authorized; 39,999,942 shares issued and outstanding Accumulated deficit ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to financial statements. 2 INTERDYNE COMPANY STATEMENTS OF INCOME AND ACCUMULATED DEFICIT FOR THE YEARS ENDED JUNE 30, 2 EXPENSES: Professional fees $ $ General and administrative Management fees to related party Total expenses OTHER INCOME – Interest from affiliate LOSS BEFORE INCOME TAXES ) ) INCOME TAXES NET LOSS ) ) ACCUMULATED DEFICIT, BEGINNING OF YEAR ) ) ACCUMULATED DEFICIT, END OF YEAR $ ) $ ) NET LOSS PER SHARE BASIC AND DILUTED $ $ WEIGHTED AVERAGE SHARES OUTSTANDING BASIC AND DILUTED See accompanying notes to financial statements. 3 INTERDYNE COMPANY STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED JUNE 30, 2 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Changes in operating assets and liabilities: Due from affiliate ) Accrued expenses Net cash provided by/(used in) operating activities ) CASH, BEGINNING OF YEAR CASH, END OF YEAR $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION - Income tax paid $ $ See accompanying notes to financial statements. 4 INTERDYNE COMPANY NOTES TO FINANCIAL ACCOUNTING POLICIES 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Business - Interdyne Company (the "Company") was incorporated in October 1946 in the state of California.On November 22, 1988, the Company filed a voluntary petition for reorganization under Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the Central District of California.On May 17, 1990, the Company’s Amended Plan of Reorganization (the “Plan”) was confirmed by Bankruptcy Court, and the Plan became effective May 29, 1990.On July 20, 1990, the Bankruptcy Court approved a stipulation for nonmaterial modifications to the Plan.All claims and interest have been settled in accordance with the terms of the Plan.On August 22, 1990, the Board of Directors approved a change in the Company’s year-end to June 30, pursuant to the Plan. Concentrations of Credit Risk – Financial instruments, which potentially subject the Company to concentrations of credit risk, consist principally of a receivable due from an affiliate. Due to a guarantee of the amount by a different credit-worthy affiliate, an allowance for possible losses has not been made. Income Taxes – The Company accounts for income taxes in accordance with the provisions of the Financial Accounting Standards Board (“FASB”) codified within Accounting Standards Codification (“ASC”) Topic No. 740, Income Taxes, formerly the Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes” (see Note 4). Use of Estimates – Management of the Company has made a number of estimates and assumptions relating to the reporting of assets and liabilities to prepare these financial statements in conformity with accounting principles generally accepted in the United States. Actual results may differ from those estimates. Net Loss per Share – Net loss per share is computed on the basis of the weighted average number of common shares outstanding during each year.Weighted average shares for computing net loss per share were 39,999,942 for each of the years presented.There were no dilutive securities for any years presented. Recent Accounting Pronouncements – In January 2010, FASB issued Accounting Standards Update (“ASU”) 2010-06, an update that improves the requirements related to Fair Value Measurements and Disclosures Subtopic 820-10 of the FASB ASC originally issued as FASB Statement 157.This update requires disclosures about transfers between Level 1, Level 2 and Level 3 assets and the disaggregated activity in the roll forward for Level 3 Fair Value measurements.The Company adopted the measurement requirements of this guidance for the twelve months ended June 30, 2010 with no impact to the financial statements. 5 2. FAIR VALUE MEASUREMENTS Determination of Fair Value At June 30, 2010, the Company applied fair value to all assets based on quoted market prices, where available. For financial instruments for which quotes from recent exchange transactions are not available, the Company determines fair value based on discounted cash flow analysis and comparison to similar instruments. Discounted cash flow analysis is dependent upon estimated future cash flows and the level of interest rates. Valuation adjustments may be made to ensure that financial instruments are recorded at fair value. The methods described above may produce a current fair value calculation that may not be indicative of net realizable value or reflective of future fair values. If readily determined market values become available or if actual performance were to vary appreciably from assumptions used, assumptions may need to be adjusted, which could result in material differences from the recorded carrying amounts. The Company believes its methods of determining fair value are appropriate and consistent with other market participants. However, the use of different methodologies or different assumptions to value certain financial instruments could result in a different estimate of fair value. Valuation Hierarchy FASB ASC 820-10 establishes a three-level valuation hierarchy for the use of fair value measurements based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date: Level 1.Inputs to the valuation methodology are quoted prices (unadjusted) for identical assets or liabilities in active markets. Level 1 assets and liabilities include debt and equity securities and derivative financial instruments actively traded on exchanges, as well as U.S. Treasury securities and U.S. Government and agency mortgage-backed securities that are actively traded in highly liquid over the counter markets. Level 2.Observable inputs other than Level 1 prices such as quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets or liabilities in markets that are not active, and inputs that are observable or can be corroborated, either directly or indirectly, for substantially the full term of the financial instrument. Level 2 assets and liabilities include debt instruments that are traded less frequently than exchange traded securities and derivative instruments whose model inputs are observable in the market or can be corroborated by market observable data. Examples in this category are certain variable and fixed rate non-agency mortgage-backed securities, corporate debt securities and derivative contracts. Level 3.Inputs to the valuation methodology are unobservable but significant to the fair value measurement. Examples in this category include interests in certain securitized financial assets, certain private equity investments, and derivative contracts that are highly structured or long-dated. 6 Application of Valuation Hierarchy A financial instrument's categorization within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement. The following is a description of the valuation methodologies used for instruments measured at fair value, as well as the general classification of such instruments pursuant to the valuation hierarchy. Due from Affiliate.Market prices are not available for the Company's loan due from an affiliate. As a result of this asset being due on demand, payable in cash, and guaranteed by a credit-worthy affiliate, the Company has determined that the fair value approximates its carrying value The following table presents the financial instruments carried at fair value as of June 30, 2010, by caption on the consolidated balance sheet and by FASB ASC 820-10 valuation hierarchy described above. Assets measured at fair value on a recurring and nonrecurring basis at June 30, 2010: Level 1 Level 2 Level 3 Total carrying value Nonrecurring: Due from affiliate - - Total assets at fair value $
